Exhibit 10.3

 

 

 

 

 

 

 

 

TERM LOAN CREDIT AGREEMENT

 

among

 

FORD MOTOR COMPANY,

 

The Several Lenders from Time to Time Parties Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent,

 

Dated as of April 23, 2019

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Bookrunner and Lead Arranger

 

BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC.,
COMMERZ MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE
BANK SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF
CHINA LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS PLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MIZUHO BANK, LTD., MORGAN STANLEY
MUFG LOAN PARTNERS LLC, RBC CAPITAL MARKETS, SOCIETE GENERALE, SUMITOMO MITSUI
BANKING CORPORATION,

 

as Bookrunners and Lead Arrangers

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, BNP PARIBAS, CITIBANK, N.A., COMMERZ
MARKETS LLC, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK
SECURITIES INC., GOLDMAN SACHS BANK USA, INDUSTRIAL AND COMMERCIAL BANK OF CHINA
LIMITED, NEW YORK BRANCH, LLOYDS BANK CORPORATE MARKETS PLC, MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS LLC, ROYAL BANK OF CANADA, SOCIETE GENERALE,
SUMITOMO MITSUI BANKING CORPORATION,

as Co-Syndication Agents

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

 

 

SECTION 1. DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

 

1.2

Other Definitional Provisions

17

 

1.3

Interest Rates; Eurocurrency Notification

18

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

18

 

 

 

2.1

Commitments

18

 

2.2

Procedure for Loan Borrowing

18

 

2.3

[Reserved]

19

 

2.4

Fees, etc.

19

 

2.5

Termination or Reduction of Commitments

19

 

2.6

Optional Prepayments

19

 

2.7

Conversion and Continuation Options

20

 

2.8

Limitations on Eurocurrency Tranches

20

 

2.9

Interest Rates and Payment Dates

21

 

2.10

Computation of Interest and Fees

21

 

2.11

Inability to Determine Interest Rate; Illegality

21

 

2.12

Pro Rata Treatment and Payments; Evidence of Debt

23

 

2.13

Requirements of Law

24

 

2.14

Taxes

25

 

2.15

Indemnity

28

 

2.16

Change of Applicable Lending Office

28

 

2.17

Replacement/Termination of Lenders

28

 

 

SECTION 3. [RESERVED]

29

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

29

 

 

 

4.1

Financial Condition

29

 

4.2

No Change

30

 

4.3

Existence

30

 

4.4

Power; Authorization; Enforceable Obligations

30

 

4.5

No Legal Bar

30

 

4.6

Litigation

30

 

4.7

No Default

30

 

4.8

Intellectual Property

30

 

4.9

Federal Regulations

30

 

4.10

ERISA

31

 

4.11

Investment Company Act; Other Regulations

31

 

4.12

Initial Subsidiary Guarantors

31

 

4.13

Sanctions

31

 

4.14

Environmental Laws

31

 

 

SECTION 5. CONDITIONS PRECEDENT

31

 

 

 

5.1

Conditions to Effectiveness

31

 

5.2

Conditions to Each Extension of Credit

32

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

Page

 

 

SECTION 6. AFFIRMATIVE COVENANTS

32

 

 

 

6.1

Company Financial Statements

32

 

6.2

[Reserved.]

33

 

6.3

Compliance Certificates

33

 

6.4

Maintenance of Business; Existence

33

 

6.5

Maintenance of Property; Insurance

33

 

6.6

Notices

33

 

6.7

New Guarantee

34

 

 

SECTION 7. NEGATIVE COVENANTS

34

 

 

 

7.1

Available Liquidity

34

 

7.2

Liens

34

 

7.3

Asset Sale Restrictions

34

 

7.4

Fundamental Changes

35

 

7.5

Negative Pledge

35

 

7.6

Sales and Leasebacks

36

 

 

SECTION 8. EVENTS OF DEFAULT

36

 

 

SECTION 9. THE AGENT

38

 

 

 

9.1

Appointment

38

 

9.2

Delegation of Duties

38

 

9.3

Exculpatory Provisions

38

 

9.4

Reliance by Administrative Agent

39

 

9.5

Notice of Default

39

 

9.6

Non-Reliance on Administrative Agent and Other Lenders

39

 

9.7

Indemnification

40

 

9.8

Administrative Agent in Its Individual Capacity

40

 

9.9

Successor Administrative Agent

40

 

9.10

Bookrunners, Lead Arrangers, Documentation Agents and Syndication Agents

41

 

9.11

Certain ERISA Matters

41

 

 

SECTION 10. MISCELLANEOUS

42

 

 

 

10.1

Amendments and Waivers

42

 

10.2

Notices

43

 

10.3

No Waiver; Cumulative Remedies

44

 

10.4

Survival of Representations and Warranties

45

 

10.5

Payment of Expenses and Taxes

45

 

10.6

Successors and Assigns; Participations and Assignments

46

 

10.7

Adjustments; Set-off

49

 

10.8

Counterparts

49

 

10.9

Severability

50

 

10.10

Integration

50

 

10.11

GOVERNING LAW

50

 

10.12

Submission to Jurisdiction; Waivers

50

 

10.13

Judgment

50

 

10.14

Acknowledgements

51

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

Page

 

 

 

 

 

10.15

Releases of Guarantees

51

 

10.16

Confidentiality

51

 

10.17

WAIVERS OF JURY TRIAL

52

 

10.18

USA Patriot Act

52

 

10.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

52

 

iii

--------------------------------------------------------------------------------



 

SCHEDULES:

 

 

 

 

1.1A

Commitments

 

1.1B

Principal Trade Names

 

1.1C

Pricing Grid

 

1.1D

Initial Subsidiary Guarantors

 

 

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

A

Form of Assignment and Assumption

 

B

Form of Compliance Certificate

 

C

Form of Note

 

D

Form of New Guarantee

 

E-1

Form of Legal Opinion of Davis Polk & Wardwell LLP

 

E-2

Form of Legal Opinion of In-House Counsel

 

F

Form of Effective Date Certificate

 

 

iv

--------------------------------------------------------------------------------



 

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of April 23, 2019 among
FORD MOTOR COMPANY, a Delaware corporation (the “Company”), the several banks
and other financial institutions or entities from time to time parties hereto
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                 DEFINITIONS

 

1.1                            Defined Terms.   As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“2018 10-K”:  as defined in Section 4.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the highest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%
and (c) the Eurocurrency Rate for a one-month Interest Period determined on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that for the avoidance of doubt, for purposes of
calculating ABR, the Eurocurrency Rate for any day shall be the Eurocurrency
Screen Rate as of 11:00 A.M., London time, on such day.  Any change in the ABR
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Eurocurrency Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Additional Subsidiary Guarantor”: each Domestic Subsidiary of the Company
(other than any Excluded Subsidiary) (a) that has Consolidated Total Assets with
a Net Book Value in excess of $500,000,000 and (b) with respect to which the
Company or any Subsidiary Guarantor directly or indirectly owns 80% or more of
the Capital Stock or Voting Stock of such Subsidiary and the remaining Capital
Stock of which is not publicly held.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Lending Office”:  for any Lender, such Lender’s office, branch or
affiliate designated for Eurocurrency Loans or ABR Loans, as applicable, as
notified to the Administrative Agent and the Company or as otherwise specified
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, any of which offices may, subject to Section 2.16, be changed by such
Lender upon 10 days’ prior written notice to the Administrative Agent and the
Company.

 

“Applicable Margin”:  the rate per annum set forth under the relevant column
heading in the Pricing Grid.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Assignee”:  as defined in Section 10.6(b).

 

--------------------------------------------------------------------------------



 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit A.

 

“Attributable Debt”:  as to any particular lease under which any Person is at
the time liable, at any date as of which the amount thereof is to be determined,
the total net amount of rent (discounted from the respective due dates thereof
at the rate of 9.5% per annum) required to be paid by such person under such
lease during the remaining term thereof. The net amount of rent required to be
paid under any such lease for any such period shall be the total amount of the
rent payable by the lessee with respect to such period, but may exclude amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
assessments, water rates and similar charges. In the case of any lease which is
terminable by the lessee upon the payment of a penalty, such net amount shall
also include the amount of such penalty, but no rent shall be considered as
required to be paid under such lease subsequent to the first date upon which it
may be so terminated.

 

“Availability Period”: the period from and including the Effective Date to but
excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“Available Liquidity”:  as of any date of determination, the sum of (a) the
Total Available Revolving Commitments (as defined in the Existing Credit
Agreement) (including any unused commitment under any Incremental Revolving
Facility (as defined in the Existing Credit Agreement) or any Permitted
Additional Senior Facility) plus (b) “automotive gross cash” reported in the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as applicable, filed with the SEC (excluding such amounts held or
owned by Foreign Subsidiaries).

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”:  the United States Bankruptcy Code (11 U.S.C. §101 et seq.),
as amended from time to time.

 

“Bankruptcy Law”:  each of the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

2

--------------------------------------------------------------------------------



 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowing Date”:  any Business Day specified by the Company as a date on which
the Company requests the Lenders to make Loans hereunder.

 

“Business Day”:  any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London Interbank market.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Change in Tax Law”:  as defined in Section 2.14.

 

“Change of Control”:  the occurrence of either (a) more than 50% of the Voting
Stock of the Company being held by a Person or Persons (other than Permitted
Holders) who “act as a partnership, limited partnership, syndicate or other
group for the purpose of acquiring, holding or disposing of securities” of the
Company within the meaning of Section 13(d)(3) of the Exchange Act or
(b) Continuing Directors ceasing to constitute at least a majority of the board
of directors of the Company.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make a Loan to
the Company in a principal amount not to exceed the amount set forth under the
heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto.

 

“Commitment Fee Rate”:  the rate per annum set forth under the relevant column
heading in the Pricing Grid.

 

“Commitment Termination Date”: 11:59 p.m., New York City time, on December 31,
2019.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
part of a group that includes the Company and that is treated as a single
employer under section 414(b) or (c) of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit

 

3

--------------------------------------------------------------------------------



 

Lender shall (a) be entitled to receive any greater amount pursuant to
Section 2.13, 2.14, 2.14(g) or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

 

“Consolidated Total Assets”:  at any date, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.

 

“Consolidated Total Automotive Assets”:  at any date, the consolidated total
automotive assets of the Company and its consolidated Subsidiaries as of the
most recent consolidated financial statements of the Company delivered pursuant
to Section 6.1.

 

“Consolidated Net Tangible Automotive Assets”:  the sum of (a) the aggregate
amount of the Company’s automotive assets (less applicable reserves and other
properly deductible items) after deducting therefrom (i) all current liabilities
and (ii) all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, plus (b) the Company’s equity
in the net assets of its financial services subsidiaries after deducting
therefrom all goodwill, trade names, trademarks, patents, unamortized debt
discount and expense and other like intangibles, in each case as set forth in
the most recent financial statements the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1 prepared in accordance with GAAP.

 

“Continuing Director”:  at any date, an individual (a) who is a member of the
board of directors of the Company on the Effective Date, (b) who has been
elected as a member of such board of directors with a majority of the total
votes of Permitted Holders that were cast in such election voted in favor of
such member or (c) who has been nominated to be a member of such board of
directors by a majority of the other Continuing Directors then in office.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Debt”: as defined in Section 7.5.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”:  at any time, a Lender (i) that has defaulted in its
obligation to make Loans hereunder, (ii) that has, or the Parent Company of
which has, notified the Administrative Agent or the Company, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
(iii) that has, for three or more Business Days, failed to confirm in writing to
the Company, in response to a written request of the Company after the Company
has a reasonable basis to believe such Lender will not comply with its funding
obligations hereunder, that it will comply with its funding obligations
hereunder, (iv) with respect to which a Lender Insolvency Event has occurred and
is continuing or (v) that has, or has a direct or indirect parent company that
has, become the subject of a Bail-In Action.

 

“Disposition”:  with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Dollars” and “$”:  the lawful money of the United States.

 

4

--------------------------------------------------------------------------------



 

“Domestic Subsidiary”:  any Subsidiary of the Company organized under the laws
of any jurisdiction within the United States.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied (or waived in accordance with
Section 10.1), which date is April 23, 2019.

 

“Environmental Laws”:  any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating or imposing liability or standards
of conduct concerning protection of human health, the environment or natural
resources, as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule” the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Base Rate”: with respect to any Eurocurrency Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (provided, that the Administrative Agent shall have generally
selected such page for similarly situated borrowers)) (in each case, the
“Eurocurrency Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the Eurocurrency Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Eurocurrency Screen Rate shall not be available at such time for any
Impacted Interest Period then the Eurocurrency Rate shall be the Interpolated
Rate; provided that if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

5

--------------------------------------------------------------------------------



 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D).  Such reserve percentages shall include those imposed
under Regulation D.  Eurocurrency Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D.  Eurocurrency Reserve Requirements shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Eurocurrency Screen Rate”:  as defined in the definition of the term
“Eurocurrency Base Rate”.

 

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”:  the Securities and Exchange Act of 1934, as amended.

 

“Excluded Subsidiary”:  collectively (a) FMCC and each Subsidiary thereof,
(b) Ford Motor Land Development Corporation, a Delaware corporation, and each
Subsidiary thereof, (c) any Subsidiary that is prohibited by any applicable
Requirement of Law from guaranteeing the Obligations, (d) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (e) subject to
Section 6.7(c), any Subsidiary that is a bona fide joint venture and (f) any
Foreign Subsidiary Holding Company.

 

“Existing Credit Agreement”: the Credit Agreement, dated as of December 15, 2006
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time) among the Company, the subsidiary borrowers from time to time
parties thereto, the several banks and other financial institutions and entities
from time to time parties thereto as lenders, JPMorgan Chase Bank, N.A., as
administrative agent, Banco Bradesco S.A., as Brazilian administrative agent,
and JPMorgan Chase Bank, N.A., acting through its Hong Kong Branch, as RMB
administrative agent.

 

“Existing Credit Agreement Closing Date”: December 15, 2006.

 

“Existing Notes”:  the senior unsecured notes of the Company issued pursuant to
the Existing Notes Indentures.

 

“Existing Notes Indentures”:  collectively, (a) the Indenture, dated as of
February 15, 1992, between the Company and The Bank of New York, as trustee, and
(b) the Indenture, dated as of

 

6

--------------------------------------------------------------------------------



 

January 30, 2002, between the Company and The Bank of New York (as successor
trustee to JPMorgan Chase Bank), as trustee.

 

“Facility”:  the Commitments and the extensions of credit made thereunder.

 

“FATCA”:

 

(a)                               sections 1471 to 1474 of the Code, as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any associated
regulations or other official guidance;

 

(b)                              any applicable treaty, law, regulation or other
official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of paragraph (a) above; or

 

(c)                               any applicable agreement pursuant to the
implementation of paragraphs (a) or (b) above with the US Internal Revenue
Service, the US government or any governmental or taxation authority in any
other jurisdiction.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  (a) the 15th day of each March, June, September and
December (or, if any such day is not a Business Day, the next succeeding
Business Day) and (b) the last day of the final Fee Payment Period.

 

“Fee Payment Period”:  initially the period from and including the 30th day
after the Effective Date to but excluding the initial Fee Payment Date, and
thereafter each period commencing on and including a Fee Payment Date to but
excluding the succeeding Fee Payment Date (except that the final Fee Payment
Period shall end on the Commitment Termination Date).

 

“Fitch”:  Fitch Investors Service, L.P. and its successors.

 

“FMCC”:  Ford Motor Credit Company LLC, a Delaware limited liability company.

 

“Foreign Subsidiary”:  any Subsidiary of the Company that is not a Domestic
Subsidiary.

 

“Foreign Subsidiary Holding Company”:  a Subsidiary substantially all of the Net
Book Value of whose assets consists of Capital Stock of Foreign Subsidiaries.

 

“Funded Debt”:  all Debt having a maturity of more than 12 months from the date
of the most recent balance sheet of the Company and its consolidated
Subsidiaries or having a maturity of less than 12 months but by its terms being
renewable or extendible beyond 12 months from the date of such balance sheet at
the option of the borrower thereof.

 

7

--------------------------------------------------------------------------------



 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of covenants, standards or terms in this Agreement, then the Company
and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Company’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Company, the Administrative Agent
and the Required Lenders, all covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”:  any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or foreign.

 

“Guarantee Obligation”:  as to any Person, any obligation of such Person
guaranteeing any Indebtedness of any other Person.

 

“Guarantee Reinstatement Date”:  the first date following the Effective Date or
any Guarantee Release Date on which the Index Debt fails to maintain at least
two of the following three ratings: at least Baa3 by Moody’s, at least BBB- by
Fitch and/or at least BBB- by S&P.

 

“Guarantee Release Date”:  the first date following any Guarantee Reinstatement
Date on which the Index Debt has at least two of the following three ratings: at
least Baa3 by Moody’s, at least BBB- by Fitch and/or at least BBB- by S&P.

 

“IBA”: as defined in Section 1.3.

 

“Impacted Interest Period”:  at any time, any Interest Period for which the
Eurocurrency Screen Rate is not available at such time.

 

“Indebtedness”:  of any Person at any date, all indebtedness of such Person for
borrowed money.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnitee”: as defined in Section 10.5.

 

“Index Debt”:  senior, unsecured, long-term Indebtedness of the Company.

 

“Initial Subsidiary Guarantor”:  each Subsidiary listed on Schedule 1.1D.

 

“Insolvency Proceeding”: each of the following, in each case with respect to the
Company or any other Loan Party or any property or Indebtedness of the Company
or any other Loan

 

8

--------------------------------------------------------------------------------



 

Party: (a)(i) any voluntary or involuntary case or proceeding under any
Bankruptcy Law or any other voluntary or involuntary insolvency, reorganization
or bankruptcy case or proceeding, (ii) any case or proceeding seeking
receivership, liquidation, reorganization, winding up or other similar case or
proceeding, (iii) any case or proceeding seeking arrangement, adjustment,
protection, relief or composition of any debt and (iv) any case or proceeding
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official and (b) any general assignment for
the benefit of creditors.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges with respect to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the 15th day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, and
(d) as to any Loan (other than any Loan that is an ABR Loan), the date of any
repayment or prepayment made in respect thereof.

 

“Interest Period”:  as to any Eurocurrency Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Loan and ending one, two, three or six (or, if agreed to by all Lenders,
twelve) months thereafter, as selected by the Company in its notice of borrowing
or notice of conversion, as the case may be, given with respect thereto; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six (or,
if agreed to by all Lenders, twelve) months thereafter, as selected by the
Company by irrevocable notice to the Administrative Agent not later than 12:00
Noon, New York City time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(A)                                                                           if
any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(B)                                                                           
the Company may not select an Interest Period that would extend beyond the
Maturity Date then in effect; and

 

(C)                                                                           
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

 

“Interpolated Rate”:  at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurocurrency Screen Rate for the longest period
(for which the Eurocurrency Screen Rate is available) that is shorter than the
Impacted Interest

 

9

--------------------------------------------------------------------------------



 

Period and (b) the Eurocurrency Screen Rate for the shortest period (for which
the Eurocurrency Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Judgment Currency”:  as defined in Section 10.13.

 

“Lender Insolvency Event”: with respect to any Lender, that such Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.  For the avoidance of doubt, a Lender that
participates in a government support program will not be considered to be the
subject of a proceeding of the types described in this definition solely by
reason of its participation in such government support program.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Lien”:  any mortgage, pledge, lien, security interest, charge, statutory deemed
trust, conditional sale or other title retention agreement or other similar
encumbrance.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement and the other
Loan Documents.

 

“Loan Documents”: (i) this Agreement and the Notes, (ii) during any New
Guarantee Period, the New Guarantee and (iii) any amendment, waiver, supplement
or other modification to any of the foregoing.

 

“Loan Parties”:  the Company and any New Guarantor.

 

“Manufacturing Subsidiary”:  a Subsidiary of the Company which owns or leases a
Principal Domestic Manufacturing Property.

 

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole or (b) the
validity and enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders hereunder
or thereunder.

 

“Maturity Date”: as to any Lender, December 31, 2022.

 

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

 

“Net Book Value”:  with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.

 

“New Guarantee”: a Guarantee Agreement to be executed and delivered by (a) each
Principal Domestic Subsidiary and (b) each Initial Subsidiary Guarantor that is
then a Domestic Subsidiary and not a Foreign Subsidiary Holding Company,
pursuant to Section 6.7(a) upon the occurrence of a Guarantee Reinstatement
Date, substantially in the form of Exhibit D.

 

10

--------------------------------------------------------------------------------



 

“New Guarantee Period”: a period from and including the 30th day after any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.

 

“New Guarantee Requirement Period”: a period from and including any Guarantee
Reinstatement Date to but excluding the following Guarantee Release Date, if
any.

 

“New Guarantor”: at any time, a Subsidiary that is a party to a New Guarantee at
such time.

 

“Non-Excluded Taxes”:  as defined in Section 2.14(a).

 

“Non-U.S. Lender”:  as defined in Section 2.14(d).

 

“Note”:  as defined in Section 2.12(g).

 

“Notice of Acceleration”: either (i) a notice delivered by the Administrative
Agent to the Company pursuant to clause (B) of Section 8 or (ii) the occurrence
and continuation of an Event of Default under clause (A) of Section 8.

 

“Obligations”:  collectively, the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Company (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and Post-Petition Interest) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Loan Documents, or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, fees, prepayment premiums,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or the Lenders
that are required to be paid by the Company pursuant to the terms of any of the
foregoing agreements).

 

“OFAC”:  as defined in Section 4.13.

 

“Original Currency”:  as defined in Section 10.13.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes and any
other excise or property, intangible or mortgage recording taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount”:  (a) with respect to Indebtedness, the aggregate
outstanding principal amount thereof, (b) with respect to banker’s acceptances,
letters of credit or letters of guarantee, the aggregate undrawn, unexpired face
amount thereof plus the aggregate unreimbursed drawn amount thereof, (c) with
respect to hedging obligations, the aggregate amount recorded by the Company or
any Subsidiary as its termination liability thereunder, (d) with respect to cash
management obligations or guarantees, the aggregate maximum amount thereof
(i) that the relevant cash management provider is entitled to assert as such as
agreed from time to time by the Company or any Subsidiary and such provider or
(ii) the principal amount of the Indebtedness being guaranteed or, if less, the
maximum amount of such guarantee set forth in the relevant guarantee and
(e) with respect to any other obligations, the aggregate outstanding amount
thereof.

 

11

--------------------------------------------------------------------------------



 

“Parent Company”:  with respect to a Lender, the bank holding company (as
defined in Regulation Y of the Board), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”:  as defined in Section 10.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Additional Senior Facilities”: additional revolving credit facilities
of (or guaranteed by) the Company and any Indebtedness incurred (or other
extensions of credit made) thereunder satisfying the conditions set forth in
Section 2.32 of the Existing Credit Agreement with respect to the establishment
of an Incremental Revolving Facility (as defined in the Existing Credit
Agreement); provided that (a) a certificate of a Responsible Officer of the
Company is delivered to the Administrative Agent at least five Business Days (or
such shorter period as the Administrative Agent may reasonably agree) prior to
the establishment of such facility, together with a description of the material
terms and conditions thereof or drafts of the documentation relating thereto,
stating that the Company has determined in good faith that such terms and
conditions satisfy the foregoing requirement and such terms and conditions shall
be deemed to satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees) and (b) such facility is established pursuant to a separate agreement
or instrument with the lenders thereof.

 

“Permitted Holders”:  holders of the Company’s Class B Stock on the Effective
Date and other holders of such Capital Stock from time to time; provided that
such holders satisfy the qualifications set forth in clauses (i) through
(vii) of subsection 2.2 of Article Fourth of the Company’s Restated Certificate
of Incorporation as in effect on the Existing Credit Agreement Closing Date.

 

“Permitted Liens”:

 

(a)                                                                                        
Liens for taxes, assessments, governmental charges and utility charges, in each
case that are not yet subject to penalties for non-payment or that are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Company in
conformity with GAAP;

 

(b)                                                                                       
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens arising in the ordinary course of business;

 

(c)                                                                                        
permits, servitudes, licenses, easements, rights-of-way, restrictions and other
similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Company and its Subsidiaries taken as a whole;

 

(d)                                                                                       
leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole and licenses
of trademarks and intellectual property rights in the ordinary course of
business;

 

12

--------------------------------------------------------------------------------



 

(e)                                                                                        
pledges or deposits made in the ordinary course of business or statutory Liens
imposed in connection with worker’s compensation, unemployment insurance or
other types of social security or pension benefits or Liens incurred or pledges
or deposits made to secure the performance of bids, tenders, sales, contracts
(other than for the repayment of borrowed money), statutory obligations, and
surety, appeal, customs or performance bonds and similar obligations, or
deposits as security for contested taxes or import or customs duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

(f)                                                                                         
Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries or in connection with sales of accounts, payment
intangibles, chattel paper or instruments;

 

(g)                                                                                        
purchase money Liens on property (other than shares of Capital Stock or
Indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any Indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
Indebtedness provided, or guaranteed, by a Governmental Authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;

 

(h)                                                                                       
Liens in existence on the Existing Credit Agreement Closing Date; provided that
no such Lien is spread to cover any additional property after the Existing
Credit Agreement Closing Date and that the amount of Indebtedness secured
thereby is not increased (except as otherwise permitted by this Agreement);

 

(i)                                                                                           
Liens on property or Capital Stock of a Person at the time such Person becomes a
Subsidiary; provided however, that such Liens are not created, incurred or
assumed in connection with, or in contemplation of, such other Person becoming a
Subsidiary; provided further, however, that any such Lien may not extend to any
other property owned by the Company or any Subsidiary;

 

(j)                                                                                           
Liens on property at the time the Company or a Subsidiary acquires the property,
including any acquisition by means of a merger or consolidation with or into the
Company or any Subsidiary; provided, however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such
acquisition; provided further, however, that such Liens may not extend to any
other property owned by the Company or any Subsidiary;

 

(k)                                                                                       
any Lien securing the renewal, refinancing, replacing, refunding, amendment,
extension or modification, as a whole or in part, of any indebtedness secured by
any Lien permitted by clause (g), (h), (i), (j), (o) and (x) of this definition
or this paragraph (k) without any change in the assets subject to such Lien

 

(l)                                                                                           
any Lien arising out of claims under a judgment or award rendered or claim filed
so long as such judgments, awards or claims do not constitute an Event of
Default;

 

(m)                                                                                   
any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

 

(n)                                                                                       
Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts held at such
banks or financial institutions or over investment property held in a securities
account, as the case may be, to facilitate the operation of

 

13

--------------------------------------------------------------------------------



 

cash pooling and/or interest set-off arrangements in respect of such bank
accounts or securities accounts in the ordinary course of business;

 

(o)                                                                                       
[Reserved];

 

(p)                                                                                       
[Reserved];

 

(q)                                                                                       
Liens in favor of lessors pursuant to sale and leaseback transactions to the
extent the Disposition of the assets subject to any such sale and leaseback
transaction is permitted under this Agreement;

 

(r)                                                                                          
Liens securing Indebtedness or other obligations of a Subsidiary owing to the
Company or a Subsidiary Guarantor;

 

(s)                                                                                         
Liens under industrial revenue, municipal or similar bonds;

 

(t)                                                                                           
Liens on securities accounts (other than Liens to secure Indebtedness);

 

(u)                                                                                       
statutory Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of obligations of the Company or any of its
Subsidiaries under Environmental Laws to which any assets of the Company or any
such Subsidiaries are subject;

 

(v)                                                                                       
a Lien granted by the Company or any of its Subsidiaries to a landlord to secure
the payment of arrears of rent in respect of leased properties in the Province
of Quebec leased from such landlord, provided that such Lien is limited to the
assets located at or about such leased properties;

 

(w)                                                                                    
servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the property and assets of the Company consisting of real property,
provided same are complied with; and

 

(x)                                                                                       
Liens not otherwise permitted by the foregoing clauses securing obligations or
other liabilities of the Company or any Subsidiary Guarantor; provided that the
Outstanding Amount of all such obligations and liabilities shall not exceed, at
any time, 7.5% of Consolidated Net Tangible Automotive Assets at such time.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee pension benefit plan (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA) that is subject to
the provisions of Title IV of ERISA or Section 412 of the Code and in respect of
which the Company or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations”:  29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Post-Petition Interest”:  all interest (or entitlement to fees or expenses or
other charges) accruing or that would have accrued after the commencement of any
Insolvency Proceeding, irrespective

 

14

--------------------------------------------------------------------------------



 

of whether a claim for post-filing or petition interest (or entitlement to fees
or expenses or other charges) is allowed in any such Insolvency Proceeding.

 

“Pricing Grid”:  as set forth on Schedule 1.1C.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to borrowers).

 

“Principal Domestic Manufacturing Property”:  any plant in the United States
owned or leased by the Company or any Subsidiary of the Company, the gross book
value (without deduction of any depreciation reserves) of which on the date as
of which the determination is being made exceeds 0.5% of Consolidated Net
Automotive Tangible Assets and more than 75% of the total production measured by
value (as determined by any two of the following: the Chairman of the Board of
the Company, its President, any Executive Vice President of the Company, any
Group Vice President of the Company, any Vice President of the Company, its
Treasurer or its Controller) of which in the last fiscal year prior to said date
(or such lesser period prior thereto as the plant shall have been in operation)
consisted of one or more of the following: cars or trucks or related parts and
accessories or materials for any of the foregoing. In the case of a plant not
yet in operation or of a plant newly converted to the production of a different
item or items, the total production of such plant and the composition of such
production for purposes of this definition shall be deemed to be the Company’s
best estimate (determined as aforesaid) of what the actual total production of
such plant and the composition of such production will be in the 12 months
following the date as of which the determination is being made.

 

“Principal Domestic Subsidiary”:  a Domestic Subsidiary of the Company (other
than any Excluded Subsidiary) (a) that has Consolidated Total Assets with a Net
Book Value in excess of $500,000,000 as of the most recent audited annual
financial statements delivered pursuant to Section 6.1 and (b) with respect to
which the Company directly or indirectly owns 80% or more of the Capital Stock
or Voting Stock of such Domestic Subsidiary and the remaining Capital Stock of
which is not publicly held.

 

“Principal Trade Names”:  each of the trademarks listed under the heading
“Principal Trade Names” on Schedule 1.1B and all other Trademarks consisting of
or containing any of the trademarks listed under the heading “Principal Trade
Names” on Schedule 1.1B or any variation or simulation thereof.

 

“PTE”:  a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Required Lenders”:  at any time, Lenders having Commitments and Loans
representing more than 50% of the sum of the total Commitments and the aggregate
outstanding principal amount of the Loans of all Lenders at such time.

 

“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in

 

15

--------------------------------------------------------------------------------



 

each case applicable to and binding upon such Person and any of its property,
and to which such Person and any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president, chief accounting
officer, chief financial officer, treasurer, assistant treasurer or, for
purposes of Section 6.6 only, the secretary of the Company.

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

 

“Sale and Leaseback Transaction”:  as defined in Section 7.6.

 

“Sanctioned Country”:  as defined in Section 4.13.

 

“SDN List”: as defined in Section 4.13.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Significant Guarantor”:  on any date of determination, each Subsidiary
Guarantor (a) whose total assets at the last day of the four fiscal quarters
ending on the last day of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1 were equal to or greater
than 10% of the sum of (i) the Consolidated Total Automotive Assets at such date
plus (ii) the equity value of the Capital Stock of FMCC owned, directly or
indirectly, by the Company as reflected in the most recent financial statements
of FMCC filed with the SEC or (b) for the purpose of any particular
representation, covenant or default in this Agreement, that, when combined with
each other Subsidiary Guarantor that has breached such representation or
covenant or is the subject of such default, would constitute a Significant
Guarantor under the foregoing clause (a).

 

“Significant New Guarantor”:  on any date of determination, each New Guarantor
(a) whose total assets at the last day of the four fiscal quarters ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1 were equal to or greater than 10% of the
sum of (i) the Consolidated Total Automotive Assets at such date plus (ii) the
equity value of the Capital Stock of FMCC owned, directly or indirectly, by the
Company as reflected in the most recent financial statements of FMCC filed with
the SEC or (b) for the purpose of any particular representation, covenant or
default in this Agreement, that, when combined with each other New Guarantor
that has breached such representation or covenant or is the subject of such
default, would constitute a Significant New Guarantor under the foregoing clause
(a).

 

“Subsidiary”:  with respect to any Person, any corporation, association, joint
venture, partnership, limited liability company or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the Voting Stock is, at the time as of which any determination is being made,
owned or controlled by such Person or one or more subsidiaries of such Person or
by such Person and one or more subsidiaries of such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Subsidiary Guarantor”:  each Initial Subsidiary Guarantor, each Additional
Subsidiary Guarantor and each New Guarantor and each other Subsidiary (including
any joint venture), in each case, that becomes a party to the New Guarantee
after the Effective Date pursuant to Section 6.7 or otherwise.

 

16

--------------------------------------------------------------------------------



 

“Syndication Agents”:  as listed on the cover hereto.

 

“Taxes”: any taxes, charges or assessments, including but not limited to income,
sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar tax, charges or assessments.

 

“Trademark”:  trademarks, trade names, business names, trade styles, service
marks, logos and other source or business identifiers, and in each case, all
goodwill associated therewith, and all registrations and recordations thereof
and all rights to obtain such renewals and extensions.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“UCC”:  the Uniform Commercial Code.

 

“United States” or “U.S.”:  the United States of America.

 

“USA Patriot Act”: as defined in Section 10.18.

 

“Voting Stock”:  with respect to any Person, such Person’s Capital Stock having
the right to vote for election of directors (or the equivalent thereof) of such
Person under ordinary circumstances.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                            Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)                              As used herein and in the other Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto, (i) accounting terms not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) references to any Person shall
include its successors and assigns.

 

(c)                                                                                        
The words “hereof”, “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole (including the
Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

17

--------------------------------------------------------------------------------



 

(d)                                                                                       
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

1.3                            Interest Rates; Eurocurrency Notification .  The
interest rate on Eurocurrency Loans is determined by reference to the
Eurocurrency Rate, which is derived from the London interbank offered rate.  The
London interbank offered rate is intended to represent the rate at which
contributing banks may obtain short-term borrowings from each other in the
London interbank market.  In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administrator, the “IBA”) for
purposes of the IBA setting the London interbank offered rate.  As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Eurocurrency Loans.  In light of
this eventuality, public and private sector industry initiatives are currently
underway to identify a new or alternative rate of interest.  In the event that
the London interbank offered rate is no longer available or in certain other
circumstances as set forth in Section 2.12(c) of this Agreement, such
Section 2.12(c) provides a mechanism for determining an alternate rate of
interest.  The Administrative Agent will notify the Company, pursuant to
Section 2.12, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based.  However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.12(c),
will be similar to, or produce the same value or economic equivalence of the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

 

SECTION 2.                 AMOUNT AND TERMS OF COMMITMENTS

 

2.1                            Commitments .  (a)  Subject to the terms and
conditions hereof, each Lender severally agrees to make Loans in Dollars not to
exceed the amount of such Lender’s Commitments to the Company from time to time
during the Availability Period.  Amounts repaid or prepaid in respect of Loans
may not be reborrowed. The Loans may from time to time be Eurocurrency Loans or
ABR Loans, as determined by the Company and notified to the Administrative Agent
in accordance with Sections 2.2 and 2.7.

 

(b)                              The Company shall repay all outstanding Loans
of a Lender on the Maturity Date for such Lender.

 

2.2                            Procedure for Loan Borrowing.  The Company may
borrow the Commitments during the Availability Period on any Business Day,
provided that the Company shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) prior to (a) 12:00 Noon, New
York City time, three Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Loans, or (b) 12:00 Noon, New York City time, on the
date of the proposed borrowing, in the case of ABR Loans, specifying (i) the
amount and Type of Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurocurrency Loans, the respective lengths of the initial
Interest Period(s) therefor.  If no election as to the Type of a Loan is
specified in any such notice, then the requested borrowing shall be an ABR
Loan.  If no Interest Period with respect to any Eurocurrency Loan is specified
in any such notice, then the

 

18

--------------------------------------------------------------------------------



 

Company shall be deemed to have selected an Interest Period of one month’s
duration.  Each borrowing shall be in an amount equal to $500,000,000 (or, if
the then aggregate Commitments are less than $500,000,000, such lesser amount)
or a whole multiple of $10,000,000 in excess thereof (for the avoidance of
doubt, the Company shall not be entitled to request more than three
(3) borrowings hereunder). Upon receipt of any such notice from the Company, the
Administrative Agent shall promptly notify each Lender of such notice.  Each
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent for the account of the Company at the Funding Office
prior to 2:00 P.M., New York City time, on the Borrowing Date requested by the
Company in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Company by the Administrative Agent
crediting the account of the Company on the books of such office or such other
account as the Company may specify to the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

2.3                            [Reserved].

 

2.4                            Fees, etc.  (a)  The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee for the
period from and including the first day of the initial Fee Payment Period (or
such later date as such Lender shall become a Lender hereunder) to the
Commitment Termination Date, computed at the Commitment Fee Rate on the average
daily amount of the unused Commitments of such Lender, payable in arrears on
each Fee Payment Date, commencing on the first such date to occur after the
first day of the initial Fee Payment Period.

 

(b)                                                                             
The Company agrees to pay to the Administrative Agent the fees in the amounts
and on the dates as set forth in any fee agreements with the Administrative
Agent.

 

2.5                            Termination or Reduction of Commitments.

 

(a)                                                                              
Mandatory. The Commitment of each Lender shall be automatically and permanently
reduced (x) by the aggregate principal amount of Loans made by such Lender
pursuant to Section 2.1(a) upon the funding of the applicable Loans and (y) if
not earlier so reduced, to $0 on the Commitment Termination Date after giving
effect to the funding (if any) of Loans to be made on such date.

 

(b)                                                                             
Voluntary. The Company shall have the right, upon not less than three Business
Days’ notice to the Administrative Agent, to terminate the Commitments or, from
time to time, to reduce the amount of the Commitments.  Any such reduction shall
be in an amount equal to $250,000,000, or a whole multiple of $25,000,000 in
excess thereof, and shall reduce permanently the Commitments then in effect. 
Each notice delivered by the Company pursuant to this Section 2.5 shall be
irrevocable; provided, that a notice to terminate any Commitments delivered by
the Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or a Change of Control, in which case, such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. 
Notwithstanding the foregoing, the revocation of a termination notice shall not
affect the Company’s obligation to indemnify any Lender in accordance with
Section 2.14(g) for any loss or expense sustained or incurred as a consequence
thereof.

 

2.6                            Optional Prepayments.  The Company may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, three Business Days prior
thereto, in the case of Eurocurrency Loans, and no later than 12:00 Noon, New
York City time, on the day of such prepayment, in the case of ABR Loans, which
notice shall

 

19

--------------------------------------------------------------------------------



 

specify the date and amount of prepayment and whether the prepayment is of
Eurocurrency Loans or ABR Loans; provided, that if a Eurocurrency Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Company shall also pay any amounts owing pursuant to
Section 2.14(g); provided, further, that such notice to prepay the Loans
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities or a Change of Control, in which case
such notice may be revoked by the Company (by further notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Notwithstanding the foregoing, the revocation of a
prepayment notice shall not affect the Company’s obligation to indemnify any
Lender in accordance with Section 2.14(g) for any loss or expense sustained or
incurred as a consequence thereof.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Loans that are ABR Loans) accrued interest to such date on the amount prepaid. 
Partial prepayments of Loans shall be in an integral multiple of $1,000,000 and
no less than $25,000,000.

 

2.7                            Conversion and Continuation Options.  (a)  The
Company may elect from time to time to convert Eurocurrency Loans to ABR Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date, provided that any such conversion of Eurocurrency
Loans that is not made on the last day of an Interest Period with respect
thereto shall be subject to Section 2.14(g).  The Company may elect from time to
time to convert ABR Loans to Eurocurrency Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 12:00 Noon, New
York City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a Eurocurrency Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender and the Company.

 

(b)                                                                             
Any Eurocurrency Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Company giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period(s) to be applicable to such Loans; provided that no
Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations (and the Administrative Agent shall notify the Company within a
reasonable amount of time of any such determination); and provided, further,
that if the Company shall fail to give any required notice as described above in
this paragraph such Loan shall be automatically continued as a Eurocurrency Loan
or an ABR Loan, as applicable, on the last day of such then expiring Interest
Period and, in the case of any Eurocurrency Loan, shall have an Interest Period
of the same duration as such expiring Interest Period.  Upon receipt of any such
notice (or any such automatic continuation), the Administrative Agent shall
promptly notify each Lender and the Company.

 

2.8                            Limitations on Eurocurrency Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurocurrency Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that no more than 30 Eurocurrency Tranches shall be outstanding at any one
time.

 

20

--------------------------------------------------------------------------------



 

2.9                            Interest Rates and Payment Dates.  (a)  Each
Eurocurrency Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such Interest Period plus the Applicable Margin.

 

(b)                                                                             
Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus the
Applicable Margin.

 

(c)                                                                              
(i) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% per annum and (ii) if all or a portion of any interest
payable on any Loan or any fee payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans plus 2% per annum, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).

 

(d)                                                                             
Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

2.10                    Computation of Interest and Fees.  (a)  Interest and
fees payable pursuant hereto shall be calculated on the basis of a 360-day year
for the actual days elapsed, except that with respect to ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the Lenders of each determination of a
Eurocurrency Rate.  Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of the effective date and the amount of each such change
in interest rate.

 

(b)                                                                             
Each determination of an interest rate by the Administrative Agent pursuant to
any provision of this Agreement shall be conclusive and binding on the Company
and the Lenders in the absence of manifest error.  The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.10(a).

 

2.11                    Inability to Determine Interest Rate; Illegality.  (a) 
If prior to the first day of any Interest Period:

 

(i)                                                                            
the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate (including because the Eurocurrency Screen
Rate is not available or published on a current basis) for such Interest Period,
or

 

(ii)                                                                         the
Administrative Agent shall have received notice from the Required Lenders that
the Eurocurrency Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, or

 

21

--------------------------------------------------------------------------------



 

(iii)                                                                     the
Administrative Agent determines (which determination shall be conclusive and
binding upon the Company) that deposits in Dollars are not generally available
in the applicable market;

 

the Administrative Agent shall give telecopy or telephonic notice (followed
promptly by written notice) thereof to the Company and the Lenders as soon as
practicable thereafter.  If such notice is given pursuant to clause (i) or
(ii) of this Section 2.11(a) in respect of Eurocurrency Loans, then (1) any
Eurocurrency Loans requested to be made on the first day of such Interest Period
shall be made as ABR Loans, (2) any ABR Loans that were to have been converted
on the first day of such Interest Period to Eurocurrency Loans shall be
continued as ABR Loans and (3) any outstanding Eurocurrency Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.

 

(b)                                                                             
If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurocurrency Loans as contemplated by this Agreement, such
Lender shall give notice thereof to the Administrative Agent and the Company
describing the relevant provisions of such Requirement of Law (and, if the
Company shall so request, provide the Company with a memorandum or opinion of
counsel of recognized standing (as selected by such Lender) as to such
illegality), following which, in the case of Eurocurrency Loans, (A) the
commitment of such Lender hereunder to make Eurocurrency Loans, continue such
Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans shall
forthwith be cancelled and (B) such Lender’s outstanding Eurocurrency Loans
shall be converted automatically on the last day of the then current Interest
Periods with respect to such Loans (or within such earlier period as shall be
required by law) to ABR Loans.  If any such conversion or prepayment of a
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.15.

 

(c)                                                                              
If at any time the Company notifies the Administrative Agent that the Company
has determined or the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the Eurocurrency Screen Rate has
made a public statement that the administrator of the Eurocurrency Screen Rate
is insolvent (and there is no successor administrator that will continue
publication of the Eurocurrency Screen Rate), (x) the administrator of the
Eurocurrency Screen Rate has made a public statement identifying a specific date
after which the Eurocurrency Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Eurocurrency Screen Rate), (y) the supervisor for
the administrator of the Eurocurrency Screen Rate has made a public statement
identifying a specific date after which the Eurocurrency Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Eurocurrency Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurocurrency Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to the Eurocurrency Rate (which, for the avoidance of doubt, may include a
positive or negative adjustment that may enable the parties hereto to mitigate
some of the differences between the Eurocurrency Rate and the alternate rate of
interest) that gives due consideration to the then prevailing market convention
and/or any selection or recommendation by the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, in each case, for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a change in the

 

22

--------------------------------------------------------------------------------



 

Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date a copy of
such proposed amendment is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii)(w),
clause (ii)(x) or clause (ii)(y) of the first sentence of this Section 2.12(c),
only to the extent the Eurocurrency Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any interest
election request pursuant to Section 2.8 that requests the conversion of any
Loan to, or continuation of any Loan as, a Eurocurrency Loan shall be
ineffective and (y) if any request for a Loan pursuant to Section 2.2
constitutes a request for a Eurocurrency Loan, such Loan shall be made as an ABR
Loan.

 

2.12                    Pro Rata Treatment and Payments; Evidence of Debt.  (a) 
Each borrowing of Loans by the Company from the Lenders hereunder and any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Loans and Commitments of the Lenders except to the extent
required or permitted pursuant to Section 2.17.

 

(b)                                                                             
Each payment (including each prepayment) by the Company on account of principal
of and interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders, except to
the extent required or permitted pursuant to Section 2.17.

 

(c)                                                                              
All payments (including prepayments) to be made by the Company hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurocurrency Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurocurrency Loan becomes due and payable on
a day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(d)                                                                             
Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Company a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate up
to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error.  If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such

 

23

--------------------------------------------------------------------------------



 

Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Company.

 

(e)                                                                              
Unless the Administrative Agent shall have been notified in writing by the
Company prior to the date of any payment due to be made by the Company hereunder
that the Company will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Company is making such payment, and the
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Lenders their respective pro rata shares of a
corresponding amount.  If such payment is not made to the Administrative Agent
by the Company within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Company.

 

(f)                                                                               
Notwithstanding anything to the contrary in this Section 2.12, while a Notice of
Acceleration is in effect, all payments and distributions by the Administrative
Agent on account of Obligations shall be applied (except as otherwise agreed to
by the Administrative Agent and the Required Lenders and, in the case of clause
(vi), the Company) in the following order:

 

(i)                                  first, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Administrative
Agent;

 

(ii)                              second, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Lenders;

 

(iii)                          third, to pay interest then due and payable in
respect of all Obligations;

 

(iv)                          fourth, to pay or prepay principal payments  for
all Obligations;

 

(v)                              fifth, to pay all other Obligations; and

 

(vi)                          sixth, as directed by the Company.

 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations set forth in any of
clauses (i) through (v) above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligations ratably, based on the proportion of
the Administrative Agent’s, each Lender’s interest in the aggregate outstanding
Obligations described in such clauses.

 

(g)                                                                              
The Company agrees that, upon the request to the Administrative Agent by any
Lender, the Company will promptly execute and deliver to such Lender a
promissory note of the Company evidencing any Loans of such Lender,
substantially in the forms of Exhibit C (a “Note”), with appropriate insertions
as to date and principal amount.

 

2.13                    Requirements of Law.  Except with respect to Taxes,
which shall be governed exclusively by Section 2.14 of this Agreement:

 

(a)                                                                              
If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether

 

24

--------------------------------------------------------------------------------



 

or not having the force of law) from any central bank or other Governmental
Authority made subsequent to the Effective Date:

 

(i)                                  shall impose, modify or hold applicable any
reserve, special deposit, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurocurrency Rate; or

 

(ii)                              shall impose on such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Company shall pay such
Lender, within 15 Business Days of receipt of notice from the relevant Lender as
described below, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Company (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled (including a reasonably
detailed calculation of such amounts).

 

(b)                                                                             
If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time,
within 15 Business Days after submission by such Lender to the Company (with a
copy to the Administrative Agent) of a written request therefor (together with a
reasonably detailed description and calculation of such amounts), the Company
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

 

(c)                                                                              
A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Company shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Company of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect.  The obligations of the Company pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

2.14                    Taxes. (a)  All payments made by the Company under this
Agreement  shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, excluding (a) net income taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof

 

25

--------------------------------------------------------------------------------



 

or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document) and (b) any branch profit taxes imposed by the United
States or any similar tax imposed by any other Governmental Authority.  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
(i) the Company (as applicable) shall make such deductions and shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable laws and (ii) the amounts so payable to the Administrative Agent or
such Lender hereunder shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in this Agreement, provided, however, that the
Company shall not be required to increase any such amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes except
to the extent that any change in applicable law, treaty or governmental rule,
regulation or governmental authorization after the time such Lender (including
any new or successor Administrative Agent) becomes a party to this Agreement
(“Change in Tax Law”), shall result in an increase in the rate of any deduction,
withholding or payment from that in effect at the time such Lender becomes a
party to this Agreement, in respect of payments to such Lender hereunder, but
only to the extent of such increase.  Notwithstanding anything to the contrary
herein, the Company shall not be required to increase any amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes that
are attributable to such Person’s failure to comply with the requirements of
paragraph (d) or (e) of this Section 2.14 except as such failure relates to a
Change in Tax Law rendering such Person legally unable to comply or (ii) are
Taxes imposed under FATCA.

 

(b)                                                                             
In addition, the Company shall pay any Other Taxes over to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                                                                              
Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company, as
promptly as possible thereafter the Company shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the Company
showing payment thereof.  If the Company fails to pay any Non-Excluded Taxes or
Other Taxes when due to the appropriate taxing authority or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Company shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest, additions to tax, expenses or penalties
that may become payable by the Administrative Agent or any Lender as a result of
any such failure; provided, however, no such indemnification obligation shall
arise if the failure to pay any Non-Excluded Taxes when due arose solely from or
was caused solely by, directly or indirectly, any breach of any representation
or covenant in this Agreement by the applicable Lender or the Administrative
Agent.  The indemnification payment under this Section 2.14(c) shall be made
within 30 days after the date the Administrative Agent or such Lender (as the
case may be) makes a written demand therefor (together with a reasonably
detailed calculation of such amounts).

 

(d)                                                                             
Each Lender (or Transferee) (i) that is not a “U.S. person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN, Form W-8BEN-E or Form W-8ECI, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of a Form W-8BEN,
Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from U.S. federal withholding tax on all payments by the Company under

 

26

--------------------------------------------------------------------------------



 

this Agreement and the other Loan Documents and (ii) that is a “U.S. Person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two properly completed and
duly executed copies of U.S. Internal Revenue Service Form W-9.  Such forms
shall be delivered by each Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation).  Thereafter, each Lender
shall, to the extent it is legally able to do so, deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender at any other time prescribed by applicable law or as reasonably requested
by the Company.  In the event of a Change in Tax Law, each Lender shall deliver
all such forms that it is legally able to deliver, including any form claiming a
reduced rate of U.S. federal withholding tax on payments by the Company under
this Agreement and any other Loan Document.  Each Non-U.S. Lender shall promptly
notify the Company at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Company (and any other
form of certification adopted by the U.S. taxing authorities for such purpose).

 

(ii)                              If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent on or before the Effective Date, at the time or times prescribed by law
and at such time or times reasonably requested by the Company or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (ii), “FATCA”
shall include any amendments made to FATCA after the Effective Date.

 

(e)                                                                              
If the Administrative Agent, any Transferee or any Lender determines, in its
sole good faith discretion, that it has received a refund of any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Company or with
respect to which the Company has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Company (but only to the
extent of indemnity payments made, or additional amounts paid, by the Company
under this Section 2.14 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Transferee or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Company, upon the request of the Administrative
Agent, such Transferee or such Lender, agrees to repay the amount paid over to
the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Transferee or
such Lender in the event the Administrative Agent, such Transferee or such
Lender is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to (i) interfere with the right of the
Administrative Agent, any Transferee or any Lender to arrange its tax affairs in
whatever manner it sees fit, (ii) obligate the Administrative Agent, any
Transferee or any Lender to claim any tax refund, (iii) require the
Administrative Agent, any Transferee or any Lender to make available its tax
returns (or any other information relating to its taxes or any computation in
respect thereof which it deems in its sole discretion to be confidential) to the
Company or any other Person, or (iv) require the Administrative Agent, any
Transferee or any Lender to do anything that would in its sole discretion
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled.

 

(f)                                                                               
Each Assignee shall be bound by this Section 2.14.

 

27

--------------------------------------------------------------------------------



 

(g)                                                                              
The agreements in this Section shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

2.15                    Indemnity.  The Company agrees to indemnify each Lender
for, and to hold each Lender harmless from, any actual loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Company in
making a borrowing of, conversion into or continuation of Eurocurrency Loans
after the Company has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Company in making any
prepayment of or conversion from Eurocurrency Loans after the Company has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurocurrency Loans (or the conversion of a
Eurocurrency Loan into a Loan of a different Type) on a day that is not the last
day of an Interest Period with respect thereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period therefor as a
result of a request by the Company pursuant to Section 2.17.  Such
indemnification may include an amount up to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the relevant interbank
market.  A certificate as to any amounts payable pursuant to this
Section submitted to the Company by any Lender (together with a reasonably
detailed calculation of such amounts) shall be conclusive in the absence of
manifest error and shall be payable within 30 days of receipt of any such
notice.  The agreements in this Section 2.14(g) shall survive the termination of
this Agreement and the payment of the Loans hereunder.

 

2.16                    Change of Applicable Lending Office.  Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of
Section 2.13 or 2.14(a) with respect to such Lender, it will, if requested by
the Company, use commercially reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans affected by such event with the object of avoiding or minimizing
the consequences of such event; provided, that such designation is made on terms
that, in the commercially reasonable judgment of such Lender, do not cause such
Lender and its lending office(s) to suffer any material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Company or the
rights of any Lender pursuant to Section 2.13 or 2.14(a).

 

2.17                    Replacement/Termination of Lenders.  (a) The Company
shall be permitted to replace with a replacement financial institution or
terminate the Commitments and repay any outstanding Loans of any Lender that
(i) requests reimbursement for amounts owing pursuant to Section 2.13 or
2.14(a) or (ii) fails to give its consent for any amendment or waiver requiring
the consent of 100% of the Lenders or all affected Lenders (and such Lender is
an affected Lender) and for which Lenders holding at least 66 2/3% of the Loans
and/or Commitments required for such vote have consented; provided that (A) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (B) the replacement financial institution or the Company, as
applicable, shall purchase or repay, at par plus accrued interest and accrued
fees thereon, all Loans owing to such replaced or terminated Lender on or prior
to the date of replacement or termination, (C) the Company shall be liable to
such replaced or terminated Lender under Section  2.14(g) if any Eurocurrency
Loan owing to such replaced Lender shall be

 

28

--------------------------------------------------------------------------------



 

purchased or repaid other than on the last day of the Interest Period relating
thereto, (D) any replacement financial institution, if not a Lender, shall be
reasonably satisfactory to the Administrative Agent, (E) any replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (F) until such time as
such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14(a), as the case may
be and (G) any such replacement, termination and/or repayment shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

 

(b)                                                                             
(i) The unfunded amount of the Commitments of any Lender that becomes a
Defaulting Lender shall be automatically terminated (and the commitment fees
payable thereon pursuant to Section 2.4(a) shall cease to accrue) on the date
that is 30 days after such Lender becomes a Defaulting Lender, unless the
Company has waived the termination of all of such Commitments, or any part of
such Commitments to the extent such Defaulting Lender has sold participations
therein pursuant to Section 10.6(c), in each case prior to such date (such date
of termination, the “Termination Date”), and (ii) any funded amount of the
Commitments of any Lender that becomes a Defaulting Lender shall be terminated
and repaid on the Termination Date or from time to time as the Company
determines to repay the outstanding Loans of such Defaulting Lender, which it
shall be permitted to do on a non-pro rata basis, notwithstanding Section 2.12. 
In the case of either clause (i) or (ii), the Company may, at its option,
replace, in whole or in part, any such Lender with one or more replacement
financial institutions (which agree to act as such) with aggregate Commitments
not to exceed the Commitment that was terminated; provided that (A) if such
Lender is being replaced or terminated pursuant to clause (ii) of this
Section 2.17(b), the replacement financial institution or the Company, as
applicable, shall purchase or repay, at par plus accrued interest and accrued
fees thereon, those Loans owing to such replaced or terminated Lender that the
Company elects to purchase or repay (or cause to be purchased or repaid, as
applicable) on the date of such replacement or termination, and the Company
shall be liable to such replaced or terminated Lender under Section 2.14(g) if
any Eurocurrency Loan owing to such replaced Lender shall be purchased or repaid
other than on the last day of the Interest Period relating thereto, (B) any
replacement financial institution, if not a Lender, shall be reasonably
satisfactory to the  Administrative Agent, (C) any replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (D) until such time as
such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to Section 2.13 or 2.14(a), as the case may
be, and (E) any such replacement, termination and/or repayment shall not be
deemed to be a waiver of any rights that the Company, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

 

SECTION 3.                 [RESERVED].

 

SECTION 4.                 REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Loans, the
Company hereby represents and warrants to each Lender that:

 

4.1                            Financial Condition.  The consolidated financial
statements of the Company included in its Annual Report on Form 10-K, for the
twelve-month period ended December 31, 2018 (the “2018 10-K”), as amended on or
before the Effective Date and filed with the SEC, present fairly, in all
material respects, in accordance with GAAP, the financial condition and results
of operations of the Company and its Subsidiaries as of, and for, the
twelve-month period ended on December 31, 2018; provided that the foregoing
representation shall not be

 

29

--------------------------------------------------------------------------------



 

deemed to have been materially incorrect if, in the event of a subsequent
restatement of such financial statements, the changes reflected in such
restatement(s) are not materially adverse to the rights and interests of the
Lenders under the Loan Documents (taking into account the creditworthiness of
the Company and its Subsidiaries, taken as a whole, at such time).

 

4.2                            No Change.  Between the date of filing with the
SEC of the 2018 10-K and the Effective Date, there has been no development or
event which has had a Material Adverse Effect.

 

4.3                            Existence. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) has the power and authority to conduct the business in which
it is engaged and (c) is duly qualified and in good standing in each
jurisdiction where it is required to be so qualified and in good standing,
except to the extent all failures with respect to the foregoing clauses (a),
(b) and (c) could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.4                            Power; Authorization; Enforceable Obligations. 
Each Loan Party has the requisite power and authority to execute, deliver and
perform its obligations under each Loan Document to which it is a party and has
taken all necessary corporate or other action to authorize the execution,
delivery and performance thereof and has duly executed and delivered each Loan
Document to which it is a party and each such Loan Document constitutes a legal,
valid and binding obligation of such Person enforceable against each such Person
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

4.5                            No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Loan Party, except to the extent all
such violations could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.6                            Litigation.  Except as set forth, or
contemplated, in the 2018 10-K, no litigation, investigation, proceeding or
arbitration is pending, or to the best of the Company’s knowledge, is threatened
against the Company or any Significant Guarantor as of the Effective Date that
could reasonably be expected to have a Material Adverse Effect.

 

4.7                            No Default.  As of the Effective Date, neither
the Company nor any Significant Guarantor is in default under any of its
material Contractual Obligations, except where such default could not reasonably
be expected to have a Material Adverse Effect.

 

4.8                            Intellectual Property.  As of the Effective Date,
the Company and each Initial Subsidiary Guarantor own, or are licensed to use,
all Intellectual Property necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to own or be licensed could not reasonably be expected to have a
Material Adverse Effect.

 

4.9                            Federal Regulations.  No part of the proceeds of
any Loans, and no other extensions of credit hereunder, will be used for any
purpose that violates the provisions of Regulation T, U or X of the Board.

 

30

--------------------------------------------------------------------------------



 

4.10                    ERISA.  Each Plan, the Company and its Subsidiaries are
in compliance with all material provisions of ERISA and all material applicable
provisions of the Code, except to the extent that all failures to be in
compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

4.11                    Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

4.12                    Initial Subsidiary Guarantors.  As of the Effective
Date, the information set forth on Schedule 1.1D is true and correct in all
material respects.

 

 

4.13                    Sanctions.  The Company has implemented and maintains in
effect corporate policies reasonably designed to promote compliance by the
Company, its Subsidiaries and their respective employees with applicable laws
administered by and regulations promulgated or issued by the U.S. Department of
the Treasury’s Office of Foreign Assets Control (“OFAC”).  Neither the Company
nor any of its Subsidiaries is included on the Specially Designated Nationals
and Blocked Persons List (the “SDN List”) maintained by OFAC or has a physical
place of business, or is organized or resident, in Crimea, Cuba, Iran, North
Korea, Sudan, or Syria.  The Company will not knowingly use the proceeds of the
Loans, directly or indirectly, to fund any activities or business (i) of or with
any individual or entity that is included on the SDN List or (ii) in, or with
the government of, any country that is the subject of comprehensive territorial
sanctions administered by OFAC (a “Sanctioned Country”), except in the case of
(i) or (ii), to the extent licensed or otherwise authorized under U.S. law. 
Notwithstanding the foregoing, if any country, region, or territory, including
Crimea, Cuba, Iran, North Korea, Sudan, or Syria, shall no longer be the subject
of comprehensive territorial sanctions administered by OFAC, then it shall not
be considered a Sanctioned Country for purposes hereof and the provisions of
this Section 4.13 shall no longer apply with respect to that country, region, or
territory.

 

 

4.14                    Environmental Laws.  The Company is in compliance in all
material respects with all applicable Environmental Laws, except to the extent
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.                 CONDITIONS PRECEDENT

 

5.1                            Conditions to Effectiveness.  This Agreement
shall be effective upon the following conditions having been satisfied or waived
in accordance with Section 10.1:

 

(a)                               Credit Agreement.  The Administrative Agent
shall have received this Agreement executed and delivered by the Administrative
Agent, the Company and each Person listed on Schedule 1.1A.

 

(b)                              Fees.  All fees required to be paid on the
Effective Date shall have been paid.

 

(c)                               Legal Opinions.  The Administrative Agent
shall have received the executed legal opinion of (i) Davis Polk & Wardwell LLP,
New York counsel to the Company, substantially in the form of Exhibit E-1 and
(ii) in-house counsel to the Company, substantially in the form of Exhibit E-2.

 

(d)                              Effective Date Certificate; Certified
Certificate of Incorporation; Good Standing Certificate.  The Administrative
Agent shall have received (i) a certificate of the Company, dated

 

31

--------------------------------------------------------------------------------



 

the Effective Date, substantially in the form of Exhibit F, with appropriate
insertions and attachments, including the restated certificate of incorporation
of the Company, certified by the relevant authority of the jurisdiction of
organization of the Company, (ii) a good standing certificate for the Company
from its jurisdiction of organization and (iii) a certificate of the Company,
dated the Effective Date, to the effect that the conditions set forth in
Section 5.2(b), (c) and (d) have been satisfied.

 

(e)                               Beneficial Ownership Regulation. So long as
reasonably requested in writing at least ten (10) Business Days prior to the
Effective Date, the Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, to the extent the Company
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Company.

 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

 

5.2                            Conditions to Each Extension of Credit.  The
agreement of each Lender to make any Loan requested to be made by it on any date
during the Availability Period is subject to the satisfaction (or waiver in
accordance with Section 10.1) of the following conditions precedent as of the
date of such Loan:

 

(a)                                                                              
Effective Date. The Effective Date shall have occurred.

 

(b)                                                                             
Representations and Warranties.  Each of the representations and warranties made
by the Company in or pursuant to the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date (including those set forth in Sections 4.2, 4.6, 4.7, 4.8 and 4.12), in
which case, such representations and warranties shall have been true and correct
in all material respects as of such earlier date).

 

(c)                                                                              
No Event of Default.  No Event of Default shall have occurred and be continuing
on such date, before and after giving effect to the extensions of credit
requested to be made on such date and the use of proceeds thereof.

 

(d)                                                                             
No Pro Forma Default.  No Default shall be continuing after giving effect to the
extensions of credit requested to be made on such date and the use of proceeds
thereof; provided that, if any Default has occurred and is continuing on such
date prior to the application of such proceeds, the Company shall have
identified such Default in the request for such extension of credit and shall
have represented to the Administrative Agent in such request that the proceeds
of such extension of credit shall be used to cure such Default prior to such
Default becoming an Event of Default.

 

Each borrowing hereunder shall constitute a representation and warranty by the
Company as of the date of such borrowing that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.                 AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder is owing to any Lender:

 

6.1                            Company Financial Statements.  The Company shall
deliver to the Administrative Agent, audited annual financial

 

32

--------------------------------------------------------------------------------



 

statements and unaudited quarterly financial statements of the Company within 15
days after the Company is required to file the same with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act (or, if the Company is not
required to file annual financial statements or unaudited quarterly financial
statements with the SEC pursuant to Section 13 or Section 15(d) of the Exchange
Act, then within 15 days after the Company would be required to file the same
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act if it
had a security listed and registered on a national securities exchange);
provided, that the foregoing time period shall automatically be extended to the
earlier of (a) the date that is five days prior to the date of the occurrence of
any “event of default” (or any comparable term) under any of the Existing Notes
as a result of the failure by the Company to provide annual or quarterly
financial statements to the extent required under the related Existing Notes
Indenture and (b) in the case of audited annual financial statements, within 240
days after the end of the Company’s fiscal year, and in the case of unaudited
quarterly financial statements, within 220 days after the end of each of the
first three quarterly periods of each fiscal year; provided, further, that such
financial statements shall be deemed to be delivered upon the filing with the
SEC of the Company’s Form 10-K or Form 10-Q for the relevant fiscal period.

 

6.2                            [Reserved.]

 

6.3                            Compliance Certificates.  The Company shall
deliver to the Administrative Agent concurrently with the delivery of any
financial statements pursuant to Section 6.1, a Compliance Certificate of a
Responsible Officer (i) stating that, to the best of such Responsible Officer’s
knowledge, no Default or Event of Default has occurred and is continuing as of
the date of such certificate, except as specified in such certificate, and
(ii) unless the Total Available Revolving Commitments (as defined in the
Existing Credit Agreement) (including any unused commitment under any
Incremental Revolving Facility (as defined in the Existing Credit Agreement) or
any Permitted Additional Senior Facility) is equal to or greater than
$4,000,000,000, containing a calculation of Available Liquidity as of the last
day of the fiscal period covered by such financial statements.

 

6.4                            Maintenance of Business; Existence.  The Company
will continue to engage primarily in the automotive business and preserve, renew
and keep in full force and effect its corporate existence and take all
reasonable actions to maintain all rights necessary for the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect.

 

6.5                            Maintenance of Property; Insurance.  The Company
will, and will cause each Significant Guarantor to, maintain, as appropriate,
with insurance companies that the Company believes (in the good faith judgment
of the management of the Company) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in amounts (after
giving effect to any self-insurance which the Company believes (in the good
faith judgment of management of the Company) is reasonable and prudent in light
of the size and nature of its business) and against at least such risks (and
with such risk retentions) as the Company believes (in the good faith judgment
of the management of the Company) are reasonable in light of the size and nature
of its business.

 

6.6                            Notices.  Promptly upon a Responsible Officer of
the Company becoming aware thereof, the Company will give notice to the
Administrative Agent of the occurrence of any Default or Event of Default.  Each
notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company or the relevant Subsidiary proposes to take
with respect thereto.

 

33

--------------------------------------------------------------------------------



 

6.7                            New Guarantee.  (a) Within 30 days after any
Guarantee Reinstatement Date, the Company shall deliver, or cause to be
delivered, to the Administrative Agent the New Guarantee, executed and delivered
by (i) each Principal Domestic Subsidiary and (ii) each Initial Subsidiary
Guarantor that is then a Domestic Subsidiary and not a Foreign Subsidiary
Holding Company, together with customary secretary’s certificates, resolutions
and legal opinions.

 

(b)                                                                             
During any New Guarantee Requirement Period, within 30 days after the formation
or acquisition of any Principal Domestic Subsidiary (or the making of a single
investment or a series of related investments having a value (determined by
reference to Net Book Value, in the case of an investment of assets) of
$500,000,000 or more in the aggregate by the Company or a Principal Domestic
Subsidiary, directly or indirectly, in a Domestic Subsidiary (other than an
Excluded Subsidiary) that is not a Principal Domestic Subsidiary that results in
such Domestic Subsidiary becoming a Principal Domestic Subsidiary), the Company
shall (or shall cause the relevant Subsidiary to), unless a Guarantee Release
Date shall have occurred prior to such 30th day, cause such Principal Domestic
Subsidiary (or Domestic Subsidiary receiving such investment(s)) to become a
party to the New Guarantee.

 

(c)                                                                              
The Company shall use its commercially reasonable efforts, during any New
Guarantee Requirement Period, to cause any domestic joint venture that is an
Excluded Subsidiary pursuant to clause (e) of the definition of “Excluded
Subsidiary” but that would otherwise be a Principal Domestic Subsidiary and in
which the Company directly or indirectly owns at least 80% of the voting or
economic interest, to become a New Guarantor (it being understood that such
efforts shall not require any economic or other significant concession with
respect to the terms of such joint venture arrangements).

 

SECTION 7.                 NEGATIVE COVENANTS

 

The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder is owing to any Lender:

 

7.1                            Available Liquidity.  The Company shall not
permit Available Liquidity to be less than $4,000,000,000 at any time.

 

7.2                            Liens.The Company will not, and will not permit
(i) any Initial Subsidiary Guarantor that is then a Domestic Subsidiary and not
a Foreign Subsidiary Holding Company or (ii) any Principal Domestic Subsidiary
to, create, incur, assume or suffer to exist any Lien upon any of its assets
except Permitted Liens.

 

7.3                            Asset Sale Restrictions.

 

(a)                                                                              
Ford Motor Credit.  The Company shall not permit any Disposition or issuance of
the Capital Stock of FMCC that results in the Company owning, directly or
indirectly, less than 49% of the outstanding Capital Stock of FMCC.

 

(b)                                                                             
Principal Trade Names.  The Company shall not Dispose of any Principal Trade
Name.

 

(c)                                                                              
All or Substantially All Assets.  The Company shall not, nor shall it permit its
Significant Guarantors to, Dispose of all or substantially all of the assets of
the Company and its Subsidiaries, on a consolidated basis, other than pursuant
to a transaction permitted under Section 7.4(a).

 

Notwithstanding anything in this Section 7.3 to the contrary, any Disposition
described in this Section 7.3 shall be permitted if such Disposition is to the
Company or any Subsidiary Guarantor.  In addition it is

 

34

--------------------------------------------------------------------------------



 

understood that the Company and its Subsidiaries may otherwise Dispose of their
assets except to the extent expressly restricted pursuant to this Section 7.3
and Sections 7.4 and 7.6.

 

7.4                             Fundamental Changes. (a) The Company will not
merge or consolidate with any other Person unless no Default or Event of Default
is continuing after giving effect to such transaction and (i) it shall be the
continuing entity or (ii) (A) the Person formed by or surviving such merger or
consolidation shall be an entity organized or existing under the laws of the
United States, any state thereof, or the District of Columbia that expressly
assumes all the obligations of the Company under the Loan Documents pursuant to
a supplement or amendment to this Agreement and each other Loan Document
reasonably satisfactory to the Administrative Agent, (B) during any New
Guarantee Period, each New Guarantor reaffirms its obligations under the Loan
Documents and (C) the Administrative Agent shall have received an opinion of
counsel reasonably satisfactory to the Administrative Agent and consistent with
the opinions delivered on the Effective Date with respect to the Company.

 

(b)                                                                             
No Significant Guarantor shall merge or consolidate with any other Person unless
(i) the Company or another Subsidiary Guarantor shall be the continuing entity
or (ii) in connection with an asset sale permitted by Section 7.3.

 

7.5                            Negative Pledge.  The Company will not itself,
and will not permit any Manufacturing Subsidiary to, incur, issue, assume,
guarantee or suffer to exist any notes, bonds, debentures or other similar
evidences of indebtedness for money borrowed (notes, bonds, debentures or other
similar evidences of indebtedness for money borrowed being herein called
“Debt”), secured by pledge of, or mortgage or lien on, any Principal Domestic
Manufacturing Property of the Company or any Manufacturing Subsidiary, or any
shares of stock of or Debt of any Manufacturing Subsidiary (such mortgages,
pledges and liens being hereinafter called “Pledge” or “Pledges”), without
effectively providing that the Obligations (together with, if the Company shall
so determine, any other Debt of the Company or of such Manufacturing Subsidiary
then existing or thereafter created ranking equally with the Obligations) shall
be secured equally and ratably with (or prior to) such secured Debt, so long as
such secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
of the Company and its Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions would not exceed 5% of the Consolidated Net Tangible
Automotive Assets; provided, however, that this Section 7.5 shall not apply to
Debt secured by:

 

(a)                                                                              
Pledges of property of, or on any shares of stock of or Debt of, any corporation
existing at the time such corporation becomes a Manufacturing Subsidiary;

 

(b)                                                                             
Pledges in favor of the Company or any Manufacturing Subsidiary;

 

(c)                                                                              
Pledges in favor of any governmental body to secure progress, advance or other
payments pursuant to any contract or provision of any statute;

 

(d)                                                                             
Pledges of property, shares of stock or Debt existing at the time of acquisition
thereof (including acquisition through merger or consolidation) or to secure the
payment of all or any part of the purchase price thereof or to secure any Debt
incurred prior to, at the time of, or within 60 days after, the acquisition of
such property or shares or Debt for the purpose of financing all or any part of
the purchase price thereof; and

 

(e)                                                                              
any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Pledge referred to in the foregoing
clauses (a) to (d),

 

35

--------------------------------------------------------------------------------



 

inclusive; provided, however, that such extension, renewal or replacement Pledge
shall be limited to all or a part of the same property, shares of stock or Debt
that secured the Pledge extended, renewed or replaced (plus improvements on such
property).

 

7.6                            Sales and Leasebacks.  The Company will not
itself, and it will not permit any Manufacturing Subsidiary to, enter into any
arrangement with any bank, insurance company or other lender or investor (not
including the Company or any Manufacturing Subsidiary) or to which any such
lender or investor is a party, providing for the leasing by the Company or a
Manufacturing Subsidiary for a period, including renewals, in excess of three
years of any Principal Domestic Manufacturing Property which has been or is to
be sold or transferred by the Company or such Manufacturing Subsidiary to such
lender or investor or to any person to whom funds have been or are to be
advanced by such lender or investor on the security of such Principal Domestic
Manufacturing Property (herein referred to as a “Sale and Leaseback
Transaction”) unless either:

 

(a)                                                                              
the Company or such Manufacturing Subsidiary could create Debt secured by a
mortgage pursuant to Section 7.5 on the Principal Domestic Manufacturing
Property to be leased in an amount equal to the Attributable Debt with respect
to such Sale and Leaseback Transaction without equally and ratably securing the
Obligations; or

 

(b)                                                                             
the Company, within 120 days after the sale or transfer shall have been made by
the Company or by a Manufacturing Subsidiary, applies an amount equal to the
greater of:

 

(i)                                  the net proceeds of the sale of the
Principal Domestic Manufacturing Property leased pursuant to such arrangement;
or

 

(ii)                              the fair market value of the Principal
Domestic Manufacturing Property so leased at the time of entering into such
arrangement (as determined by any two of the following: the Chairman of the
Board of the Company, its President, any Executive Vice President of the
Company, any Group Vice President of the Company, any Vice President of the
Company, its Treasurer or its Controller);

 

to the retirement of Funded Debt of the Company; provided, however, that the
amount to be applied to the retirement of Funded Debt of the Company shall be
reduced by the principal amount of Funded Debt voluntarily retired by the
Company within 120 days after such sale.

 

SECTION 8.                 EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)                                                                              
the Company shall fail to pay (i) any principal of any Loan when due, (ii) any
interest or commitment fee hereunder for a period of five Business Days after
the same becomes due and payable or (iii) any other amount due and payable under
any Loan Document for 30 days after receipt of notice of such failure by the
Company from the Administrative Agent (other than, in the case of amounts in
this clause (iii), any such amount being disputed by the Company in good faith);
or

 

(b)                                                                             
any representation or warranty made or deemed made by the Company in any Loan
Document or any certified statement furnished by the Company, shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made or furnished; or

 

36

--------------------------------------------------------------------------------



 

(c)                                                                              
the Company or, during any New Guarantee Period, any Significant New Guarantor
shall default in the observance or performance of (i) its agreements in
Section 6.1, (ii) its agreements in Section 7.1 for a period of 20 consecutive
days or (iii) any other agreement contained in this Agreement or any other Loan
Document and, with respect to clause (iii) only, such default shall continue
unremedied for a period of 30 days after notice thereof to the Company from the
Administrative Agent; or

 

(d)                                                                             
the Company or, during any New Guarantee Period, any Significant New Guarantor
shall (i) default in making any payment of any principal of any Indebtedness or
any Guarantee Obligation in respect of Indebtedness beyond the period of grace,
if any; or (ii) default in making any payment of any interest on any such
Indebtedness or Guarantee Obligation, in each case beyond the period of grace,
if any; provided, that a default, event or condition described in clause (i) or
(ii) of this paragraph (d) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i) or (ii) of this paragraph (d) shall have occurred and
be continuing with respect to Indebtedness or any such Guarantee Obligation the
aggregate outstanding principal amount of which exceeds $1,000,000,000; or

 

(e)                                                                              
any Permitted Additional Senior Facilities or any other Indebtedness issued or
guaranteed by the Company or, during any New Guarantee Period, any Significant
New Guarantor with an aggregate outstanding principal amount of $1,000,000,000
or more shall have been accelerated by the holders thereof as a result of a
default thereunder; or

 

(f)                                                                               
(i) the Company, FMCC, Ford Canada or, during any New Guarantee Period, any
Significant New Guarantor shall (A) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Company, FMCC, Ford Canada or, during any New Guarantee Period, any Significant
New Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or

 

(g)                                                                              
(i) any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof or a waiver of such standard or extension of any
amortization period has been sought and rejected under Section 412 of the Code;
(ii) any Plan is or shall have been terminated or is the subject of termination
proceedings under ERISA; (iii) the PBGC shall have terminated a Plan or
appointed a trustee to administer any Plan; (iv) any Plan shall have an
accumulated funding deficiency which has not been waived; or (v) the Company or
any Commonly Controlled Entity has incurred a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code; and (b) any of the foregoing
has had a Material Adverse Effect; or

 

(h)                                                                             
one or more judgments or decrees shall be entered in the United States against
the Company or, during any New Guarantee Period, any Significant New Guarantor
that is not vacated, discharged, satisfied, stayed or bonded pending appeal
within 60 days, and involves a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not denied coverage) of either
(a) $100,000,000 or more, in the case of any single judgment or decree or
(b) $200,000,000 or more in the aggregate; or

 

37

--------------------------------------------------------------------------------



 

(i)                                                                                 
[Reserved.]

 

(j)                                                                                 
during any New Guarantee Period, the guarantee of any Significant New Guarantor
under the New Guarantee, shall cease to be in full force and effect; or

 

(k)                                                                             
the occurrence of a Change of Control;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing to the Lenders under this Agreement and the
other Loan Documents shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Commitments to be terminated
forthwith, whereupon the Commitments shall immediately terminate; and (ii) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company, declare the Loans (with accrued interest thereon) and all other
amounts owing to the Lenders under this Agreement and the other Loan Documents
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Company.

 

SECTION 9.                 THE AGENT

 

9.1                            Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.   Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2                            Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

9.3                            Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by

 

38

--------------------------------------------------------------------------------



 

the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.  The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4                            Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, e-mail, statement, order
or other document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Company),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified in this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5                            Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified in
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

9.6                            Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,

 

39

--------------------------------------------------------------------------------



 

financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans and other extensions of
credit hereunder and enter into this Agreement.  Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their and its
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 

9.7                            Indemnification.  The Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by the Company and without limiting the obligation of the Company to do so),
ratably according to their respective Commitments and Loans in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with their respective Commitments and Loans immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

9.8                            Administrative Agent in Its Individual Capacity. 
The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with any Loan Party as though
the Administrative Agent were not the Administrative Agent.  With respect to its
Loans made or renewed by it, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

 

9.9                            Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders and the Company.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Company shall have occurred and
be continuing) be subject to approval by the Company (which approval shall not
be unreasonably withheld or delayed),

 

40

--------------------------------------------------------------------------------



 

whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Company (such consent
not to be unreasonably withheld and, which consent, shall not be required if an
Event of Default under Section 8(a) or Section 8(f) with respect to the Company
shall have occurred and be continuing), appoint a successor Administrative
Agent, which shall be a commercial bank organized or licensed under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

 

9.10                    Bookrunners, Lead Arrangers, Documentation Agents and
Syndication Agents.  None of the Syndication Agents or any of the bookrunners,
lead arrangers, documentation agents or the agent identified on the cover
page to this Agreement shall have any duties or responsibilities under this
Agreement and the other Loan Documents in their respective capacities as such.

 

 

9.11                    Certain ERISA Matters.

 

(a)                                                                              
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each lead arranger and their
respective affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                                                                                 
such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

 

(ii)                                                                             
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii)                                                                         
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into,

 

41

--------------------------------------------------------------------------------



 

participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv)                                                                         
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(b)                                                                             
In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each lead arranger and their respective affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Company or any
other Loan Party, that none of the Administrative Agent, any lead arranger or
any of their respective affiliates is a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

(c)                                                                              
The Administrative Agent and each lead arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, or the Commitments for an amount less than the amount being paid for an
interest in the Loans, or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

SECTION 10.         MISCELLANEOUS

 

10.1                    Amendments and Waivers.  (a)  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1 or as otherwise expressly provided herein.  The Required Lenders
and the Company (on its own behalf and as agent on behalf of any other Loan
Party party to the relevant Loan Document) may, or, with the written consent of
the Required Lenders, the Administrative Agent and the Company (on its own
behalf and as agent on behalf of any other Loan Party party to the relevant Loan
Document) may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the

 

42

--------------------------------------------------------------------------------



 

other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

 

(A)                                                                          
forgive or reduce any principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest, fee or prepayment
premium payable hereunder (except in connection with the waiver of applicability
of any post-default increase in interest rates), or extend the scheduled date of
any payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby;

 

(B)                                                                           
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;

 

(C)                                                                           
reduce any percentage specified in the definition of Required Lenders or consent
to the assignment or transfer by or release of the Company of any of its rights
and obligations under this Agreement and the other Loan Documents (except as
otherwise provided in the Loan Documents), in each case without the written
consent of all Lenders; and

 

(D)                                                                          
amend, modify or waive any provision of Section 9 in a manner adverse to the
Administrative Agent without the written consent of the Administrative Agent.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(b)                                                                             
Notwithstanding the foregoing paragraph (a), without the consent of the Required
Lenders, but subject to any consent required by paragraphs (A) through
(D) above, the Administrative Agent and the Company may amend, modify or
supplement any provision of this Agreement or any other Loan Document to cure
any ambiguity, omission, defect or inconsistency so long as such amendment,
modification or supplement does not adversely affect the rights or obligations
of any Lender.

 

10.2                    Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy or electronic transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic transmission, when received, addressed as
follows in the case of the Company and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Company:

Ford Motor Company
One American Road
Dearborn, MI 48126
Attention:  Treasurer
Fax:  313-390-7656

 

43

--------------------------------------------------------------------------------



 

 

Telephone:  313-390-2618
Email: notice@ford.com

 

 

with a copy to:

Ford Motor Company
One American Road
Dearborn, MI  48126
Attention:  Secretary
Telecopy:  313-322-1200
Telephone:  313-390-8060

 

 

Administrative Agent for all notices:

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, Floor 1
Newark, DE, 19713-2107
Attention:  Nicole Reilly
Telecopy:  302-634-4250
Telephone:  302-634-1890

 

 

with a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Ave.
New York, NY  10179
Attention:  Robert P. Kellas
Telecopy:  212-270-5100
Telephone:  212-270-3560

 

 

with a further copy to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:  Andrew J. Yoon
Telecopy:  (212) 310-8007
Telephone:  (212) 310-8689

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3                    No Waiver; Cumulative Remedies.  No failure to exercise
and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

44

--------------------------------------------------------------------------------



 

10.4                    Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                    Payment of Expenses and Taxes.  The Company agrees
(a) to pay or reimburse the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, the syndication of the Facility, the
consummation and administration of the transactions contemplated hereby and
thereby and any amendment or waiver with respect thereto, including, without
limitation, (i) the reasonable fees and disbursements of Weil, Gotshal & Manges
LLP and one local counsel in each relevant jurisdiction, (ii) filing and
recording fees and expenses and (iii) the charges of Intralinks, (b) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement and the other Loan Documents, including the
reasonable fees and disbursements of one primary counsel to the Administrative
Agent, which counsel shall act on behalf of all Lenders (and if necessary or
advisable one local counsel in each relevant jurisdiction and, in the event of
any conflict of interest, if necessary or advisable one additional primary
counsel (and if necessary or advisable one local counsel in each relevant
jurisdiction) to represent all Lenders (other than the Administrative Agent),
(c) to pay, indemnify or reimburse each Lender and the Administrative Agent for,
and hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and similar taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
the Administrative Agent, their respective affiliates, and their respective
officers, directors, partners, employees, advisors, agents, controlling persons
and trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (other than with respect to taxes not specifically
provided for herein, which shall be governed exclusively by Section 2.14 or with
respect to the costs, losses or expenses which are of the type covered by
Section 2.13 or Section 2.14(g)) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Company or any of its Subsidiaries and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Company shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities resulted from
the gross negligence or willful misconduct of, or material breach of the Loan
Documents by, such Indemnitee, any of its affiliates or its or their respective
officers, directors, partners, employees, advisors, agents, controlling persons
or trustees.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Company agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to

 

45

--------------------------------------------------------------------------------



 

Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee unless the same shall have resulted from the gross negligence or
willful misconduct of, or material breach of the Loan Documents by, such
Indemnitee, any of its affiliates or its or their respective officers,
directors, partners, employees, advisors, agents, controlling persons or
trustees.  All amounts due under this Section 10.5 shall be payable not later
than 30 Business Days after the party to whom such amount is owed has provided a
statement or invoice therefor, setting forth in reasonable detail, the amount
due and the relevant provision of this Section 10.5 under which such amount is
payable by the Company.  For purposes of the preceding sentence, it is
understood and agreed that the Company may ask for reasonable supporting
documentation to support any request to reimburse or pay out of pocket expenses,
legal fees and disbursements and that the grace period to pay any such amounts
shall not commence until such supporting documentation has been received by the
Company. Statements payable by the Company pursuant to this Section 10.5 shall
be submitted to the Company at the address of the Company set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Company in a written notice to the Administrative Agent.  The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

10.6                    Successors and Assigns; Participations and Assignments. 
(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) other than pursuant to Section 7.4, the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b)                                                                             
(i)                                  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (in each case, not to be
unreasonably withheld or delayed) of:

 

(A)                                                                          
the Company; and

 

(B)                                                                           
the Administrative Agent;

 

provided, that none of the foregoing consents shall be required (x) for an
assignment to a Lender or (y) in the case of the Company only, (i) if an Event
of Default under Section 8(a) or (f) has occurred and is continuing or (ii) in
the case of Loans, for an assignment to an affiliate of a Lender or an Approved
Fund; provided, further, that, the Company shall be deemed to have consented to
any assignment of Loans (but not Commitments) unless the Company shall object
thereto by written notice to the Administrative Agent within fifteen (15)
Business Days after having received such written notice thereof in accordance
with Section 10.2 and by email to notice@ford.com and by registered mail to the
attention of the Director, Global Banking, in each case, at One American Road,
Dearborn, MI 48126);

 

(ii)                                                                             
Assignments shall be subject to the following additional conditions:

 

(A)                                                                          
except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is

 

46

--------------------------------------------------------------------------------



 

delivered to the Administrative Agent) shall not be less than $10,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Company shall be required if an Event of Default
under Section 8(a) or (f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its affiliates or Approved
Funds, if any;

 

(B)                                                                           
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;

 

(C)                                                                           
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an administrative questionnaire; and

 

(D)                                                                          
Loans and Commitments may be assigned on a non-pro rata basis.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an affiliate of a
Lender or (c) an entity or an affiliate of an entity that administers or manages
a Lender.

 

(iii)                          Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Assumption the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.14(g) and 10.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

 

(iv)                          The Administrative Agent, acting for this purpose
as an agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of and interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Company, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
at any reasonable time and from time to time upon reasonable prior notice.

 

(v)                              Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b)  of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(c)                                                                              
(i)                                  Any Lender may, without the consent of the
Company or the Administrative Agent, sell participations to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its

 

47

--------------------------------------------------------------------------------



 

Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no later than January 31 of each year, such Lender shall provide the Company
with a written description of each participation of Loans and/or Commitments by
such Lender during the prior year (it being understood that any failure to
provide notice shall not render the participation invalid).  Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1(a) and (2) directly affects
such Participant.  Subject to paragraph (c)(ii) of this Section, the Company
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.14(g) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, and subject to paragraph (c)(ii) of this Section, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.  Notwithstanding anything to the
contrary in this Section 10.6, each Lender shall have the right to sell one or
more participations in all or any part of its Loans, Commitments or other
Obligations to one or more lenders or other Persons that provide financing to
such Lender in the form of sales and repurchases of participations without
having to satisfy the foregoing requirements.

 

(ii)                                                                             
A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.13, 2.14, 2.14(g) or 10.7 unless such Participant shall
have provided to Administrative Agent, acting for this purpose as an agent of
the Company, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender.  Any
Participant shall not be entitled to the benefits of Section 2.14 unless such
Participant complies with Section  2.14 and  2.14(d) and (e) as though it were a
Lender.

 

(iii)                                                                         
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent required pursuant to
Section 10.6(c) or to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                                                             
Any Lender may, without the consent of the Company or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security

 

48

--------------------------------------------------------------------------------



 

interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e)                                                                              
The Company, upon receipt of written notice from the relevant Lender, agrees to
issue Notes to any Lender requiring Notes to facilitate transactions of the type
described in paragraph (d) above.

 

(f)                                                                               
Notwithstanding the foregoing, any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender without the consent
of the Company or the Administrative Agent and without regard to the limitations
set forth in Section 10.6(b).  Each of the Company, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

10.7                    Adjustments; Set-off.  (a)  Except to the extent that
this Agreement expressly provides for payments to be allocated to a particular
Lender, if any Lender (a “Benefitted Lender”) shall, at any time after the Loans
and other amounts payable hereunder shall immediately become due and payable
pursuant to Section 8, receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash in Dollars from the other Lenders a participating interest in
such portion of the Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b)                                                                             
In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company to the extent permitted by
applicable law, upon all amounts owing hereunder becoming due and payable
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Company.  Each Lender agrees promptly to notify the Company and
the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.8                    Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile or other electronic transmission shall be effective as

 

49

--------------------------------------------------------------------------------



 

delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent.

 

10.9                    Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10            Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Company, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

10.11            GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12            Submission to Jurisdiction; Waivers.  Each of the
Administrative Agent, the Lenders and the Company hereby irrevocably and
unconditionally:

 

(a)                                                                              
submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                                                             
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; and

 

(c)                                                                              
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13            Judgment.  The obligations of the Company in respect of this
Agreement and the other Loan Documents due to any party hereto shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which the sum originally due to such party is denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such party of any sum adjudged to be so due in the Judgment
Currency such party may in accordance with normal banking procedures purchase
the Original Currency with the Judgment Currency; if the amount of the Original
Currency so purchased is less than the sum originally due under such judgment to
such party in the Original Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such party
against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to any party to this Agreement, such party agrees
to remit to the Company such excess.  The provisions of this Section 10.13 shall
survive the termination of this Agreement and payment of the obligations of the
Company under this Agreement and the other Loan Documents.

 

50

--------------------------------------------------------------------------------



 

10.14            Acknowledgements.  The Company hereby acknowledges that:

 

(a)                                                                              
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b)                                                                             
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to the Company or any Subsidiary arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Administrative Agent and the Lenders, on one hand, and the Company or
any Subsidiary, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                                                                              
no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among the Company or any Subsidiary and the Lenders.

 

10.15            Releases of Guarantees.  (a)  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take, and the Administrative Agent hereby agrees to take promptly, any action
requested by the Company having the effect of releasing, or evidencing the
release of, any Guarantee Obligations to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1.

 

(b)                                                                             
Immediately upon the occurrence of any Guarantee Release Date, the New Guarantee
and all obligations (other than as expressly provided therein) of each New
Guarantor thereunder shall terminate, all without delivery of any instrument or
performance of any act by any party. In connection with any such termination,
the Administrative Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take, and the Administrative Agent hereby agrees to
take promptly, any action reasonably requested by the Company having the effect
of releasing, or evidencing the release of, the obligations of any New Guarantor
under the New Guarantee.

 

10.16            Confidentiality.  The Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
the Administrative Agent, any other Lender or any affiliate thereof, (b) subject
to an agreement to comply with the provisions of this Section (or other
provisions at least as restrictive as this Section), to any actual or
prospective Transferee or any pledgee referred to in Section 10.6(d) or any
direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap or derivative transaction relating to the Company and its
obligations, (c) to its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
for performing the purposes of a Loan Document, (d) upon the request or demand
of any Governmental Authority or regulatory agency (including self-regulated
agencies), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
after notice to the Company if reasonably feasible, (f) if requested or required
to do so in connection with any litigation or similar proceeding, after notice
to the Company if reasonably feasible, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s

 

51

--------------------------------------------------------------------------------



 

investment portfolio in connection with ratings issued with respect to such
Lender, or (i) in connection with the exercise of any remedy hereunder or under
any other Loan Document.

 

10.17            WAIVERS OF JURY TRIAL.  THE COMPANY, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.18            USA Patriot Act.  Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the USA
Patriot Act.

 

10.19            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                                                              
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)                                                                             
the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)                                                                                 
a reduction in full or in part or cancellation of any such liability;

 

(ii)                                                                             
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)                                                                         
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

[Signature pages follow]

 

52

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

FORD MOTOR COMPANY

 

 

 

 

 

 

By:

/s/ Jason C. Behnke

 

 

Name: Jason C. Behnke

 

 

Title: Assistant Treasurer

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name: Robert P. Kellas

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------